DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3 December 2021, with respect to the previously given rejection of claims 15-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 15-20 under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed 3 December 2021 regarding the previously given rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant asserts that Konersmann does not teach “establishing a link between a first cloud-based data warehouse and a second cloud-based data warehouse, wherein the link facilitates access to data stored in the second cloud-based data warehouse via the first cloud-based data warehouse.” Specifically, applicant asserts that Konersmann describes only a single cloud-based database system but not multiple cloud-based data warehouses. Examiner would first like to point out that the standard definition of a “cloud-based data warehouse” is data stored in a separate location, which can be accessed over a network. In the broadest sense a networked drive is a “cloud-based data warehouse”.
With that in mind, examiner points to Konersmann [0035] “Each of database tenants 101 and dynamic distributed database system 106 can be connected to one another over (or be part of) a network, such as, for example, a Local Area Network ("LAN"), a Wide Area Network ("WAN"), and even the Internet.” This clearly shows that the tenants are connected via a network, and are thus “cloud-based data warehouses”. 
Examiner also notes that applicant may be attempting to say not that the tenants are not “cloud-based data warehouses” but that each tenant does not represent a distributed database where aspects of the data assigned to a tenant are housed on disparate machines linked via a network. This would be more akin to saying that each tenant does not represent a “federated database”, or similar. In this regard as well examiner find the argument lacking, as Konersmann clearly states that the data assigned to a single tenant can actually be stored across multiple nodes of a dynamic distributed database system. (Konersmann [0037] “Turning briefly to FIG. 1B, tenants 102, 103, and 104 can be provided with logical views of databases 192, 193, and 194 respectively (even though data for each tenants 102, 103, and 104 can be stored on and moved between different databases and nodes of dynamic distributed database system 106).”).
Thus, even if applicant’s conflation of “cloud-based database system” and “cloud-based data warehouse” as equivalent were accurate it would not, in examiner’s assessment, be taught by Konersmann. Since that means the tenants are the aforementioned “cloud-based data warehouses”, and applicant’s assertion that the establishing of a link between them is not taught because they are something other than 
Applicant’s remaining arguments resting on the initial one already addressed, the previously given rejection of claims 1-20 under 35 U.S.C. 103 remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konersmann US PG Pub 20150186479 A1, and further in view of Nguyen et al. US PG Pub 20160147837 A1.
Regarding claims 1, 8, and 15, Konersmann teaches a method comprising establishing a link between a first cloud-based data warehouse and a second cloud-based data warehouse, wherein the link facilitates access to data stored in the second cloud- based data warehouse via the first cloud-based data warehouse (Konersmann [0026] "A "network" is defined as one or more data links that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices.", Konersmann [0035] “Each of database tenants 101 and dynamic distributed database system 106 can be connected to one another over (or be part of) a network, such as, for example, a Local Area Network ("LAN"), a Wide Area Network ("WAN"), and even the Internet.”, Konersmann [0039] "Maintenance modules 111 issue instructions to machines 114 to change underlying hardware, to change data layout, to change data storage locations, to change database locations, to move data, to move databases, etc.").
Konersmann allows for the dynamic definition of distributed databases. As such links are established between data locations, which Konersmann also acknowledges may be networked together and thus in a cloud-based setup.
Konersmann teaches the dynamic changing of a distributed database, but does not teach any uses of that distributed database. As such Konersmann does not teach receiving, by the first cloud-based data warehouse, a first query referencing first data stored in the second cloud-based data warehouse; accessing, by the first cloud-based data warehouse, from the second cloud-based data warehouse, the first data; and sending a response to the first query based on the accessed first data. Nguyen et al. teaches how to query and use a federated database, a form of a distributed database. As such Nguyen et al. teaches receiving, by the first cloud-based data warehouse, a first query referencing first data stored in the second cloud-based data warehouse (Nguyen et al. [0021] "Data federation tool 104 is structured to receive a federated query from a client"); accessing, by the first cloud-based data warehouse, from the second cloud-based data warehouse, the first data (Nguyen et al. [0021] "parse the federated query into sub-queries (e.g., a first sub-query for a first data source 120, a second sub-query for a second data source 122 and a third sub-query for a third data source 124), retrieve results for the sub-queries from the data sources"); and sending a response to the first query based on the accessed first data (Nguyen et al. [0021] "aggregate the sub-query results and present the aggregated sub-query results to the client.").
Examiner has interpreted "by the first cloud-based data warehouse" to mean the actions are done by the first cloud-based data warehouse. Since both Konersmann and Nguyen et al. allow for at least some of the data to be contain on the same machine as the main controlling modules both satisfy this requirement where they teach the described function in regards to the various modules.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Nguyen et al. with Konersmann that in order to execute federated queries upon a dynamic distributed database they would combine the federated query breakdown into sub-queries and subsequent accessing of databases from Nguyen et al. with the dynamic nature of those databases as from Konersmann.
Regarding the additional aspects of claim 8, Konersmann teaches an apparatus for sharing data across cloud-based data warehouses, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps (Konersmann [0024] "Embodiments of the present invention may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory").
Regarding the additional aspects of claim 15, Konersmann teaches a computer program product for sharing data across cloud-based data warehouses, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps (Konersmann [0024] "Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures.").
Regarding claims 2, 9, and 16, Konersmann teaches wherein establishing the link further comprises: sending, to the second cloud-based data warehouse, a request to establish the link; establishing, based on a response to the request, the link (Konersmann [0041] "Likewise, an administrator can flag a newly added node as available. In response, maintenance modules 111 can issue instructions to move databases from one or more other nodes to the newly available node.").
Konersmann teaching the flagging of a new node is akin to sending a request to establish the node into the distributed database, which as Konersmann can then issue database actions upon said new node clearly has a link established.
Regarding claims 3, 10, and 17, Konersmann does not teach wherein accessing the first data comprises: generating, based on the first query, a second query for the first data; querying the second cloud-based data warehouse using the second query. Nguyen et al. teaches wherein accessing the first data comprises: generating, based on the first query, a second query for the first data (Nguyen et al. [0032] "Query engine 204 may parse the federated query to generate sub-queries that are referred to as source queries."); querying the second cloud-based data warehouse using the second query (Nguyen et al. [0045] "If source router 208 determines that the source query is to be routed to PERSON_PART_B 218, then the source query is processed by sending the source query to a second data source that is associated with PERSON_PART_B 218.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Nguyen et al. with Konersmann that in order to execute federated queries upon a dynamic distributed database they would combine the federated query breakdown into sub-queries and subsequent accessing of databases from Nguyen et al. with the dynamic nature of those databases as from Konersmann.
Regarding claims 4, 11, and 18, Konersmann teaches wherein the data stored in the second cloud-based data warehouse is accessible to a plurality of cloud-based data warehouses via a plurality of links (Konersmann [0030] "Embodiments of the invention can also be implemented in cloud computing environments. In this description and the following claims, "cloud computing" is defined as a model for enabling on-demand network access to a shared pool of configurable computing resources.").
Konersmann "enabling on-demand network access to a shared pool of configurable computing resources" describes an environment where data locations, such as a second data warehouse, are part of a pool of resources, allowing for linking between any of the other resources in the pool.
Regarding claims 5, 12, and 19, Konersmann teaches wherein establishing the link comprises including, in a schema of the first cloud-based data warehouse, at least a portion of a schema of the second cloud- based data warehouse (Konersmann [0045] "In response to detected changes and/or notifications, monitor and notification module 112 can update partition map 131 as appropriate to indicate more recent configurations at machines 114.").
In the context of databases, a schema is a description of the structure and content of a database. Since the first data warehouse can be where the control modules reside the partition map of Konersmann can be considered part of the schema of the first data warehouse (containing the locations and data ranges of data across the distributed databases, including both that of the first and second data warehouses).
Regarding claims 6, 13, and 20, Konersmann teaches wherein the at least a portion of the schema of the second cloud- based data warehouse comprises one or more of a table schema or a view schema (Konersmann [0045] "Monitor and notification module 112 can add, delete, change, modify, etc., mappings in data range map 132 and/or database map 133.").
Examiner finds a "table schema" reasonably includes a table mapping data ranges to data locations, which matches the form of the database map from Konersmann. Applicant seems to be merging the partition and database maps of Konersmann into one. While Konersmann has two explicit definitions of the layout of the distributed databases (the partition map to track physical location accessibility and the database map to track data to data locations) both can be considered schema.
Regarding claims 7 and 14, Konersmann does not teach accessing second data from the first cloud-based data warehouse; and wherein sending the response to the first query based on the accessed first data comprises sending the response to the first query based on the accessed first data and the accessed second data. Nguyen et al. teaches accessing second data from the first cloud-based data warehouse; and wherein sending the response to the first query based on the accessed first data comprises sending the response to the first query based on the accessed first data and the accessed second data (Nguyen et al. [0021] "Data federation tool 104 is structured to receive a federated query from a client (e.g., client 102), parse the federated query into sub-queries (e.g., a first sub-query for a first data source 120, a second sub-query for a second data source 122 and a third sub-query for a third data source 124), retrieve results for the sub-queries from the data sources, aggregate the sub-query results and present the aggregated sub-query results to the client."). 
The applicant describes using queries tailored to the specific data warehouses to retrieve pertinent data from them. This is exactly how a federated database works, as described by Nguyen et al.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Nguyen et al. with Konersmann that in order to execute federated queries upon a dynamic distributed database they would combine the federated query breakdown into sub-queries and subsequent accessing of databases from Nguyen et al. with the dynamic nature of those databases as from Konersmann.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163